BLANCHE, Justice
(dissenting from denial of the writ application in behalf of defendants).
I respectfully dissent. The awards for future medical and future loss of wages are, in this writer’s opinion, an abuse of discretion. The principal sums awarded, if modestly and prudently invested, would yield annually two to four times either the annual earnings of plaintiff, or the projected annual medical expenses.
In this writer’s opinion, the guideline based on a return of earnings clearly indicates that the calculations of plaintiff’s expert witness, which were relied upon by the court, were unrealistic.